oO ao nN Oo aA F WO DY =

NO RO PR PN NM PR PO NMP NO | | S| Ss Se ese ese ese Se
oN On FP WO YOY | DO Oo AwHBoBN DOD Aa fF WO NYO — OO

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Respondent.

WESTERN DIVISION

URIEL GONZALEZ, ) No. CV 13-5248-PA (PLA)

)
Petitioner, ) ORDER ACCEPTING MAGISTRATE
) _JUDGE’S SECOND REPORT AND
V. ) RECOMMENDATION

)

RALPH M. DIAZ, Warden, )
)
)
)

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other records on file
herein, the Magistrate Judge’s Second Report and Recommendation, and respondent's
Objections to the Second Report and Recommendation. The Court has engaged in a de novo
review of those portions of the Second Report and Recommendation to which objections have
been made. The Court accepts the recommendations of the Magistrate Judge.

ACCORDINGLY, IT IS ORDERED:

1. The Second Report and Recommendation is accepted.
2. Judgment shall be entered consistent with this order.
3. The clerk shall serve this order and the Judgment on all cous “sel or ye of record.

DATED: February 11, 2020

  

Ave

r FaRCY ANDERSON
UNITED S|TATES DISTRICT JUDGE

 
